      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 1 of 8




                     IN THE U. S. DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA


 BATSON-COOK COMPANY                       )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )     CASE NO: CV-3:21-cv-00741
                                           )
 WORTHINGTON MILLWORK,                     )
 LLC and JAY KYLE                          )
 BOATWRIGHT,                               )
                                           )
       Defendants.                         )
                                           )


                                   COMPLAINT

       Plaintiff Batson-Cook Company submits the following as its Complaint

against Defendants Worthington Millwork, LLC and Jay Kyle Boatwright,

collectively (“Defendants”), as follows:

                                     PARTIES

       1.    Plaintiff Batson-Cook Company(“Batson-Cook”) is a corporation

organized under the laws of the State of Georgia, with its principal place of business

in the State of Georgia. At all times material, Batson-Cook Company was qualified

to do business in the State of Florida, and a substantial amount of the transactions

and events described in the Complaint occurred in Walton County, Florida.

       2.    Defendant Worthington Millwork, LLC (“Worthington”) is a Florida

limited liability company that at all times material was conducting business in the

                                           1
      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 2 of 8




State of Florida, and with a principal place of business in either the state of Alabama

or the State of Florida.

      3.     Defendant Jay Kyle Boatwright (“Boatwright”) is an individual who is

a resident of the State of Alabama or Florida, and who at all times material was

conducting business in the State of Florida.

                                  JURISDICTION

      4.     There is complete diversity of citizenship among all parties to this

action. The amount in controversy in this action significantly exceeds $75,000.00,

exclusive of interests and costs. Therefore, this Court has jurisdiction of this matter

pursuant to 28 USCA § 1332(a)(1).

                           FACTUAL ALLEGATIONS

      5.     In 2019 Batson-Cook was serving as general contractor for the

construction of a project commonly referred to as the Sandestin Hotel II or Hotel

Effie project (hereinafter the “Project”). The Project involved the construction of a

hotel in the Sandestin development located in Walton County, Florida.

      6.     On May 6, 2019, Batson-Cook and Defendants entered into a Purchase

Order Agreement referred to as Purchase Order No. PO 22031-0011 (the “Purchase

Order”). Pursuant to the Purchase Order, Defendants agreed to supply and install a

number of building components for the Project, including, but not limited to, GFRC

column covers, PVC column covers, PVC column pilasters, fiberglass rails, column



                                          2
      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 3 of 8




pilasters, exterior wood trellis, stained wood brackets, exterior stained wood ceiling

and exterior PVC trim. Included in the Purchase Order, which is attached hereto as

Exhibit A, was a detailed scope of work and scope of materials to be supplied by

Defendants. Boatwright signed the Purchase Order in his individual capacity and as

a representative of Worthington.

      7.     Under the terms and conditions of the Purchase Order, Worthington and

Boatwright agreed that a delay in delivery or non-delivery of the materials specified

in the Purchase Order would constitute a contract default. In addition, pursuant to

the terms and conditions of the Purchase Order, Defendants agreed that time was of

the essence with respect to their obligations under the Purchase Order.

      8.     Under the terms and conditions of the Purchase Order Defendants

expressly warranted that all of the materials they supplied pursuant to the Purchase

Order would conform to certain project specifications and contract documents for

the Project, and warranted that all of those materials would be reasonably fit and

sufficient for the purpose intended, merchantable, and of good material and

workmanship and free from defects.

      9.     Under the terms and conditions of the Purchase Order Defendants

agreed to indemnify, protect and hold harmless Batson-Cook Company against all

liabilities, claims, or demands for injury or damages to any person or property

whatsoever growing out of Defendants’ performance under the Purchase Order.



                                          3
      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 4 of 8




      10.    Pursuant to the Purchase Order, Defendants were to be paid $372,104,

which amount was to be paid through an initial payment by Batson-Cook to

Defendants of $189,824 as the initial 50% deposit, followed by progress payments

to Defendants upon their performance of their obligations under the Purchase Order

and submission of valid pay requests or invoices.

      11.    On August 8, 2019, Batson-Cook paid Defendants the initial deposit of

$189,824 as specified in the purchase order.

      12.    After being paid the initial deposit, Defendants repeatedly failed and

refused to deliver their performance and materials as required in the Purchase Order.

On June 10, 2020, in response to a request from Defendants, a proposed Purchase

Order Change Order #1 was presented by Batson-Cook Company to Defendants.

Pursuant to Purchase Order #1, the proposed Purchase Order amount would be

increased to $406,976.88, and Defendants would perform in accordance with a

delivery schedule for various materials and installations to which Defendants had

repeatedly committed in communications to Batson-Cook Company. Defendants

refused to execute that proposed Purchase Order Change Order #1.

      13.    Thereafter, as they had done throughout the course of the project,

Defendants delayed, failed and/or refused to deliver certain portions of their required

performance and materials as required by the Purchase Order and/or the delivery

commitments they had made in the discussions regarding proposed Purchase Order



                                          4
      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 5 of 8




Change Order #1. In addition, some of the performance and materials delivered by

Defendants within their required scope of work was deficient and/or defective. As

a result of these actions and omissions of Defendants, Batson-Cook has incurred

well in excess of $75,000 in damages, expenses and costs which include, but are not

limited to, the following:

          a. Cost and expenses incurred by Batson-Cook over and above the

             Purchase Order amount for materials required to be supplied by

             Defendants but not delivered by Defendants;

          b. Installation and removal costs and expenses incurred by Batson-Cook

             for soffits and rafter tails delivered and installed by Defendants on

             which paint failed right after installation;

          c. Costs and expenses incurred by Batson-Cook to strip and paint

             defectively painted materials supplied by Defendants;

          d. Cost and expenses incurred by Batson-Cook to paint soffits and rafter

             tails supplied by Defendants in unpainted and/or poorly painted

             condition;

          e. Cost and expenses incurred by Batson-Cook in utilizing its employees

             and resources to perform work that Defendants failed to perform within

             their scope of work; and




                                           5
      Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 6 of 8




            f. Delay costs and expenses incurred by Batson-Cook arising out of

              delays, extended general conditions and/or extended equipment costs

              caused by Defendants’ failure to timely perform their scope of work

              and/or timely provide materials to the project.

                               CAUSES OF ACTION

                      COUNT I-BREACH OF CONTRACT


      14.     Plaintiff adopts the allegations contained in Paragraphs 1-13 as if fully

set forth herein.

      15.     As a result of the actions and omissions of Defendants in failing to

perform their obligations under the Purchase Order and/or Purchase Order Change

Order # 1, Defendants breached their contract with Batson-Cook.

      16.     As a result of Defendants’ breach of contract, Batson-Cook has incurred

damages, costs and expenses as described in paragraph 13 (a) –(f) above.

      WHEREFORE, Batson-Cook seeks a judgment against Defendants for

compensatory damages, interests, expenses, attorneys’ fees, costs and all over

remedies to which Batson-Cook is entitled under applicable law.

                            COUNT II-NEGLIGENCE


      17.     Plaintiff adopts the allegations contained in Paragraphs 1-13 as if fully

set forth herein.



                                           6
     Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 7 of 8




      18.     The actions and omissions of Defendants as described in paragraphs 6-

13 above constitute negligence by Defendants. This negligence by Defendants has

caused Batson-Cook to incur damages as described in paragraph 13(a)-(f) above.

       WHEREFORE, Batson-Cook seeks a judgment against Defendants for

compensatory damages, interests, expenses, costs and all over remedies to which

Batson-Cook is entitled under applicable law.




                                       /s/Michael C. Niemeyer
                                       MICHAEL C. NIEMEYER
                                       Attorney for Plaintiff Batson-Cook Company

Of Counsel:

HAND ARENDALL LLC
Post Office Box 1499
Fairhope, Alabama 36533
Telephone: (251) 990-0079
Facsimile: (251) 210-0606
mniemeyer@handfirm.com


     DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL AT THE
                  FOLLOWING ADDRESSES:


Worthington Millwork, LLC
c/o Its Registered Agent Kyle Boatwright
114 S. Conner St.
Suite A
Enterprise, FL 36330



                                         7
     Case 3:21-cv-00741-TKW-EMT Document 1 Filed 05/10/21 Page 8 of 8




Kyle Boatwright
114 S. Conner St.
Suite A
Enterprise, FL 36330




                                    8
